Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.
 Claims 1-23 are pending; a pre. AB was filed on 10/19/2021.
Response
2.	The Pre AB Panel (11/10/2021) suggests to reject pending claims on 35 USC 101 for an abstract idea of processing communication using a generic computers (i.e., generally collecting, transmitting, receiving, processing/comparing, and displaying data); therefore, new grounds of rejections are presented below; this is a reopen examination.
A.	On page 4 of the Pre. AB, Applicant argues that Sheha is not analogous art; however, the examiner respectfully disagrees because ranking users/sources after comparing performance data from different users/sources is a basic step for a first place, and a second place; and has been routine used in different fields. The examiner respectfully submits this very basic step has been routinely used for comparisons merely based on recorded data.
B.	Applicant argues about “ski lodges” in a Pre-Appeal Brief (10/19/2021), the examiner gave reference numbers to indicate communication between parties (they are merely representations of computers - the examiner points out a claimed capability of two-way communication of a skier and a station), Vock indicates in para. [0031] “ the base station can be a computer in the lodge of a  ski area.”
C.	Applicant argues on page 2, 2nd para of a Pre-Appeal Brief (10/19/2021) that “”There is no disclosure or suggestion that data transmitting device 2206 receives data from a different device of a different user” – this limitation is suggested by Vock, para. [0110] “Data can also be transmitted from the sensing unit to a base station”, and FIG. 74 where data of a 1st skier are transmitted to a base station, then these data are relayed to a 2nd skier – see Vock para [0187] “transmits the data to a remote receiver”, and Vock para [0195]” A base station computer 74 connects to the base station data receiver unit 72, via the bus 76, to collect and process data”   “the base station 70 preferably has the capability to collect, analyze and store performance data on a server 82 for later review.”), based on this suggestion of Vock, rankings are processed at a based station, then distributing to a 2nd skier. Vock also indicates in The system in FIG. 59 is of particular interest, as it combines transmit and receive functions in a single element, reducing cost.”
D.	Vock teaches in para. [0403] “FIG. 74 illustrates a gaming system 2200 which connects several mountains 2202a-2202c via a WAN or the Internet 2208. A plurality skier or snowboarder 2204 are on the mountains 2202; and each has a data transmitting device 2206 (the device is illustrated in FIG. 75); and each device 2206 includes functionality such as described herein to provide performance data. In particular, each device 2206 includes a microprocessor 2208 (or microcontroller or other intelligence sufficient to assist in acquiring data from connected transducers) and can include one or more of the following: airtime sensor 2210a, speed sensor 2210b, power sensor 2210c and drop distance sensor 2210d. If required, a battery drives the device 2206. The microprocessor 2208 collects data from one or more sensors 2210 (note that sensors 2210 can be simple transducers connected through conditioning electronics 2212), processes the data, and transmits the data to a data driver 2214, such as data section 22, FIG. 1A. The data driver 2214 communicates with receivers (e.g., the receiver 72, FIG. 1B) at each respective lodge 2220a-1220c so that the data is available on the Internet 2208. In this manner, data from any mountain is collected for comparison to other players on other mountains. A main database 2222 keeps and stores all data for access through the Internet 2208. For example, the database 2222 can include a WWW interface which all can access (if desired, or only if give access authority) to acquire and compare scores across the nation (or world).” And 
Each skier can received processed data:”; Vock also  teaches in para. [0405]:“Certain devices of the invention can also be incorporated into a boot binding, such as shown in FIGS. 76 and 77. In FIG. 76, a ski binding 2300 is shown; while in FIG. 77, a snowboarder binding 2302 is shown. In each case, a sensing unit 2304 such as described above is incorporated into the binding. The device 2304 can include, for example, an airtime device and/or a power sensor and/or a pitch-based speed sensor and/or an altimeter. A data transfer unit 2306 (e.g., a radio, inductive loop, IR transmitter) connects to the unit 2304 so that data (e.g., airtime, power, speed and drop distance) can be relayed to the user (or to a data unit or to the base station). For example, the user carries a sister data receive unit (not shown) that provides the 
E.	For a claimed limitation of display rankings, Vock already suggests in para. [0012] “One specific object is to provide a gauge of energy spent by a sporting participant as compared to others in the same sport, to provide a quantitative comparison between two or more participants.” In case there are two competitors, this is obvious for understanding a first ranking, and a second ranking. Applicant argues that this ranking may not be displayed on a user portable electronic fitness device; however, Vock already suggests a step of displaying processed data (implying comparison/ranking between users).
F.	In section IV of the Pre. AB, applicant argues that a slalom competition is merely a hypothetical example; the examiner provides a supporting document to clear up that argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
3.	 Claims 1. 8 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
   That judicial exception is an abstract idea. The claims recite actions of collecting, transmitting, receiving, processing/comparing, and displaying electronic data).
The recited limitations above are activities that, under the broadest reasonable interpretations, cover performance of a human mind but for the claimed recitation of using “a portable electronic device”. It is submitted that nothing in the claimed limitations preclude the steps from practically being performed 
This judicial exception is not integrated into a practical application (the claims must use claimed abstract ideas in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the exception). The uses of computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Per dependent claims 2-7, 9-16, and 18-23: the claimed additional elements recited do not integrate the above abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception - with respect to integration of the abstract idea into a practical application, the additional element of using the computer as a tool to perform an abstract idea – see MPEP 2106.05(g).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


A. Per independent claims 1, 8:   Vock suggests a method and a system for conducting a fitness activity challenge, comprising features:
collecting electronic fitness data related to a fitness activity on a portable electronic device, the portable electronic device including a microprocessor, a display screen, a user input, a satellite positioning (GPS) system receiver, and a wireless communication transceiver, the electronic fitness data including global positioning system waypoints (i.e., showing on a GPS screen a starting location and an ending location of a route traversed during the fitness activity (see Vock  para. [0269], FIG. 1B, and FIG. 47);
transmitting, via the wireless communication transceiver, the electronic fitness data (for instance: a familiar Winter Olympic competition wherein Slalom has been performed: (see Bergstrom, Figure 1 for a map of a downhill course, and Table 2 show different Slalom competitions of Alpine World Junior Championship 1995; and see Vock para. [0018]);
receiving the electronic fitness data on a second portable electronic device, the second portable electronic device further including a microprocessor, a satellite positioning system receiver, a wireless communication transceiver, and a display (see Vock FIG. 74 wherein data are received from different users from a representative location (for instance, a server/screen/computer, see Vock, refs 2220a, 2220b, 2220c)
collecting second electronic fitness data on the second portable electronic device 2206 (see Vock, “A plurality skier or snowboarder 2204 are on the mountain 2202” para. [0403]), the second electronic fitness data being related to a second fitness activity along the route (in Slalom competitions, down the hill 
Vock suggest about a process of comparison of data amongst users (see Vock para. [0012], [0067]); 
generating electronic comparison data related to the electronic fitness data and the second electronic fitness data to determine a first ranking for the electronic fitness data and a second ranking for the second electronic fitness data (i.e., “data unit (or base station) saves speed data within memory for later retrieval by the user” see Vock para. [0059]);
For a claimed limitation of display rankings, Vock does not expressly recite about displaying the first ranking and the second ranking on the portable electronic device (i.e., “data unit (or base station) saves speed data within memory for later retrieval by the user” see Vock ranking based on a skier’s velocity, para. [0059]); this indicates that first ranking, and second ranking can be retrieved for displaying on a portable electronic device.
Vock already suggests in para. [0012] “One specific object is to provide a gauge of energy spent by a sporting participant as compared to others in the same sport, to provide a quantitative comparison between two or more participants.” In a simple case, there are two competitors, this has been obvious to one with ordinary skill in the art for understanding a first ranking, and a second ranking based on their performance data.
Shum already suggest about comparing different athletics performances/activities against past data including data of different activities (see Shum, FIG.9 shows different WORKOUTS, para. [0078], and claim 62).
Vock and Shum do not expressly disclose that after comparing related data, a ranking is displayed on a portable electronic device; however, processed data have been displayed on portable devices. Acres The graphical picture can be presented locally on the display screen 50 (FIG. 5B), or on the screen of a personal computer or other similar device, such as a palmtop computer or suitably equipped portable  telephone. Software to run such a device can be downloaded from a provider network and/or purchased commercially. Latitude and longitude coordinates allow the trip data to be projected over a geographic map to help a rider document his trip and display to those interested in understanding the ride or to compare against the experiences of other riders” see Acres, para. [0143].
It would have been obvious to one of ordinary skill in the art at the time this invention was made to implement Vock  and Shum, with Bergstrom, and Acres to display a first ranking, and a second ranking to a query from a user to show results of activities relating to an individual because using Acres’ suggestion, a ranking for each activity based on available data can be directly/indirectly displayed to a user/skier.
B. Per dependent claim 2: The rationales and references to reject independent claim 1 are incorporated.
Acres suggests a step of displaying data on a portable electronic device to compare against the experiences of other rider, see Acres, para. [0143].
The rankings/(a processed output) can be directly displayed to a user/skier in Vock.
C. Per dependent claim 3: The rationales and references to reject independent claim 1 are incorporated.
Acres also suggests a claimed step of providing directions during an activity (i.e., using a compass 74, see Acres para. [0016]).
D. Per dependent claim 8: This claim comprises rejected limitations of claims 1, and 3; therefore, it is also rejected with the same rationales and references set forth.

 Vock teaches a feature of collect second electronic fitness data during the second fitness activity; generate a ranking based on the second electronic fitness data; and display the ranking on the display - i.e., “data unit (or base station) saves speed data within memory for later retrieval by the user” see Vock para. [0059]); this indicates that first ranking, and second ranking can be retrieved for displaying on a portable electronic device.
F. Per dependent claim 5: The rationales and references to reject independent claim 1 are incorporated.
This claim a step of displaying the ranking during the fitness activity along the route (i.e., see Vock and Bergstrom, a skier can see ranking at the finish line of a slalom competition, and see Acres, para. [0143].
G. Per dependent claim 6: The rationales and references to reject independent claim 1 are incorporated.
This claim a step of displaying a first ranking and a second ranking includes normalizing the first ranking and the second ranking based on weather during the fitness activity (i.e., taking into account current temperature for skiing: wind speed during skiing, is also a factor/information when making this determination) – see Vock para. [0112], [0273]; or “Performance data can also be catalogued according to age,” - see Vock para. [0031]).
Acres also discloses in para. [0145] “Each user has unique requirements. A rider located in Canada might prefer to interpret distance as kilometers while a USA rider might prefer miles. Certain calculations use knowledge of rider age, identity and weight. Different riders may well prefer different formats or combinations of information presentation (skins). User configuration allows the rider to select specifications of, for example, distance displayed in miles or kilometers, temperature displayed in Celsius or Fahrenheit, route directions, goals such as ride time, distance or altitude gain, time and date, user identity (in case more than one rider shares the vehicle) user age (for heart rate and fitness calculations), weight of user and payload, "skin" selection (describes the content and style of information displayed), ID of valid security keys, and other parameters, such as when to restart a maintenance warning.”.
H. Per dependent claim 7: The rationales and references to reject independent claim 1 are incorporated.
	Vock, and Werner et al., also suggest:
storing the electronic fitness data in an electronic route database (see Vock para. [0403]); and
receiving from the electronic route database, the electronic fitness data on a portable electronic device, the portable electronic device further including a microprocessor, a satellite positioning system receiver, a wireless communication transceiver, and a display Vock (a server services a plurality of skiers or snowboarder 2204 on a mountain 2202) or (transmitting signals to a plurality of users, see Werner et al., col. 8 lines 25-32)
I. Per dependent claim 20: The rationales and references to reject independent claim 1 are incorporated.
	This claim requires a step of receiving and displaying data Vock suggests that a representative location/server 2220 can transmit and display those data for another skier 204 during a competition (see Vock FIG. 20, and FIG. 74)
J. Per independent claim 8: The rationales and references to reject claim 1, and claim 3 are incorporated.
Vock in view of Bergstrom also teaches a portable health coaching system, comprising:
provide directions during a second fitness activity along the route (i.e., skier always going “DOWN SLOPE” direction for a high jumping, and for speed of skiing);
data unit (or base station) saves speed data within memory for later retrieval by the user” see Vock para. [0059]); this indicates that first ranking, and second ranking can be retrieved for displaying on a portable electronic device.
K. Per dependent claim 9: The rationales and references to reject claim 8 are incorporated.
Vock suggest that a processor is configured to generate the ranking based on the electronic fitness data - see Vock ranking based on a skier’s velocity, para. [0059]).
L. Per dependent claim 10: The rationales and references to reject independent claim 8 are incorporated.
This claim’s limitation is similar as in claim 4; therefore, similar rationales and references set forth are also applied.
M. Per dependent claim 11: The rationales and references to reject independent claim 8 are incorporated.
This claim’s limitation is similar as in claim 3; therefore, similar rationales and references set forth are also applied.
N. Per dependent claim 12: The rationales and references to reject independent claim 8 are incorporated.
Vock discloses that fitness data includes a time for traversal of the route (e.g., using a start/stop watch, see Vock FIG. 39 ref. 1044).
O. Per dependent claim 13: The rationales and references to reject independent claim 11 are incorporated.
Vock suggests a processor is configured to normalize the ranking based on a user’s age, or weather during a fitness activity (i.e., “Performance data can also be catalogued according to age,” - see 
Acres also discloses in para. [0145] “Each user has unique requirements. A rider located in Canada might prefer to interpret distance as kilometers while a USA rider might prefer miles. Certain calculations use knowledge of rider age, identity and weight. Different riders may well prefer different formats or combinations of information presentation (skins). User configuration allows the rider to select specifications of, for example, distance displayed in miles or kilometers, temperature displayed in Celsius or Fahrenheit, route directions, goals such as ride time, distance or altitude gain, time and date, user identity (in case more than one rider shares the vehicle) user age (for heart rate and fitness calculations), weight of user and payload, "skin" selection (describes the content and style of information displayed), ID of valid security keys, and other parameters, such as when to restart a maintenance warning.”
5.	Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Vock, in view of Shum, in view of Bergstrom, in view of Acres, and in view of  Werner et al., (US Pat. 7292867 B2)
The rationales and references to reject independent claim 3 are incorporated.
 	Vock, in view of Shum, in view of in view of Bergstrom, in view of Acres do not disclose a claimed step of providing turn-by-turn audible directions: however Werner et al. teach that limitation (see Werner et al., col. 7 lines 62-66).
It would have been obvious to one of ordinary skill in the art at the time this invention was made to implement Vock, Shum, Bergstrom, and Acres with Werner et al., to providing turn-by-turn audible directions because Werner et al., have been working in that same field of endeavor.

The rationales and references to reject independent claim 8 are incorporated.
Claim 14 requires a system, comprising:
a portable electronic device comprising:
a satellite positioning system receiver,
a wireless communication transceiver, a display, and a processor configured to: receive the ranking; and display the ranking on the second display.
	A combination of Vock, Bergstrom, Shum, Acres, and Werner et al. disclose above claimed limitations (see claim 1).
	Sheha et al., display a ranking number to each involved party (i.e., determining a first place, and determining a second place, see Sheha et al., para. [0033]).
It would have been obvious to one of ordinary skill in the art at the time this invention was made to implement Vock, Bergstrom, Shum, Acres, and Werner et al., with Sheha et al., to display a first ranking, and a second ranking to a query to show results of an activity relating to an individual because using Sheha et al.’s idea, a ranking can be directly displayed to a user/skier after being distributed by a server.
B. Per dependent claims 15-16: The rationales and references to reject independent claim 14 are incorporated.
Vock already discloses a processor to:

provide directions during a third fitness activity along the route; collect third electronic fitness data during the third fitness activity; generate a second ranking based on the third electronic fitness data;
display the second ranking on the second display (Applicant argues that Vock merely generates a printout of result/ranking, not on a portable electronic device – The examiner disagrees; Vock disclose a substation/server having collected sensing data from different skiers, processed, and sending out upon queries on that computer/server output ports to a variety of printer(s)/third parties, users etc. – this includes data are sent out to a user’s portable device).
	Vock does not expressly disclose about “a third electronic fitness data” however, Sheha et al., disclose about a plurality of users and “a third electronic fitness data” is merely another object: e.g., skiing, or snow-boarding, or different Olympic competitions like different sporting activities; see Vock para.[0002],  [0031]).
A combination of Vock, Bergstrom, Shum, Werner et al., and Sheha et al., disclose a processor to:
receive a ranking; and display the ranking on the display.
	See above rationales about using a transceiver, and a display for user/athlete.
C. Per independent “method” claim 17: The rationales and references to reject independent claims 1, and 11 are incorporated.
	Vock suggest about a method of conducting a fitness activity challenge comprising:
collecting electronic fitness data related to a fitness activity on a portable electronic device, the portable electronic device including a microprocessor, a display screen, a satellite positioning system 
collecting second electronic fitness data related to a second fitness activity on the second portable electronic device, the second portable electronic device including a second microprocessor, a second display screen, a second satellite positioning system receiver, and a second wireless communication transceiver, the second electronic fitness data including global positioning system waypoints of a second route traversed during the second fitness activity (see Vock, FIG. 74);
Vock suggests about a process of comparison of data amongst users (see Vock et al., para. [00067]);
generating electronic comparison data related to the electronic fitness data and the second electronic fitness data to determine a first ranking for the electronic fitness data and a second ranking for the second electronic fitness data (i.e., “data unit (or base station) saves speed data within memory for later retrieval by the user” see Vock para. [0059]);
 displaying the first ranking and the second ranking on the portable electronic device (i.e., “data unit (or base station) saves speed data within memory for later retrieval by the user” see Vock ranking based on a skier’s velocity, para. [0059]); this indicates that first ranking, and second ranking can be retrieved for displaying on a portable electronic device.
Vock does not expressly disclose that a ranking is displayed on a portable electronic device; however, Sheha et al., para. [0033] “a displayed result that ranks first a POI that the user has rated 95% in the displayed index and the aggregate user population rated 90%, and ranks second a POI that the aggregate user population rated 98% and the user rated less than 95% or not at all”” and ‘848 “on which to perform a search, or as a ranking system that affects the indexing of displayed search results” [0033], and claim 49, disclose that collected information for related activities are used to compare tor a ranking.

Vock FIG. 1B also suggest about using a processor to do a comparison after collecting data from different users 54 to:
generating a first ranking for the electronic fitness data;
generating a second ranking for the second electronic fitness data ; and
displaying the first ranking and the second ranking on the display screen - i.e., “data unit (or base station) saves speed data within memory for later retrieval by the user” see Vock para. [0059]); this indicates that first ranking, and second ranking can be retrieved for displaying on a portable electronic device (see Vock display 52).
D. Per dependent claim 18: The rationales and references to reject independent claim 17, are incorporated.
Because ranking merely based on available data, Sheha et al., suggest about displaying the rankings on a display screen (i.e., “the system will use a professional critic's rating in addition to the aggregate users' ratings for display ranking” see Sheha et al., para. [0082]).
E. Per dependent claim 19: The rationales and references to reject independent claim 17, are incorporated.
Vock suggests that a ranking is based on fitness data.
	Vock discloses that collected fitness data are processed to obtain rankings (see Vock  FIG. 1A, para. [0059], [0067]).
7. Per dependent claim 20: The rationales and references to reject independent claim 1, are incorporated.
Vock, FIG. 1B suggests that results are distributed to various players from a base station 70 (i.e., collected data can be compared amongst users, see Vock, para. [0067]), Sheha et al., suggest that rankings can be displayed to a plurality of users (including a third user/portable electronic device) – see Sheha et al., FIG. 17 (User – 1, User – 2, User – N), and para. [0033], [0082] ranking based on users ‘scores).
displaying the first ranking and the second ranking on the portable electronic device (i.e., “data unit (or base station) saves speed data within memory for later retrieval by the user” see Vock ranking based on a skier’s velocity, para. [0059]); this indicates that first ranking, and second ranking can be retrieved for displaying on a portable electronic device.
Vock does not expressly disclose that a ranking is displayed on a portable electronic device; however, Sheha et al., para. [0033] “a displayed result that ranks first a POI that the user has rated 95% in the displayed index and the aggregate user population rated 90%, and ranks second a POI that the aggregate user population rated 98% and the user rated less than 95% or not at all”” and ‘848 “on which to perform a search, or as a ranking system that affects the indexing of displayed search results” [0033], and claim 49, disclose that collected information for related activities are used to compare tor a ranking.
8. Per dependent claim 21: The rationales and references for a rejection of independent claim 1 are incorporated.
This method claim is directed to using similar steps as claimed limitation, applicant’s limitations include non-functional descriptive material: traveled time/distance for an activity – these data do not limit/change a step of using obtained data taught by Vock (see Vock., para. [0089]). 

Therefore, Vock suggests about obtaining similar types of electronic data for a different activity.
9. Per dependent claim 22: The rationales and references for a rejection of independent claim 1 are incorporated.
This is a method claim, further Applicant claims that the route is traversed is in accordance with a predetermined challenge.
It is respectfully submits that Vock suggests this method.
Vock indicates that electronic data from both users 2204 and 2206 are obtained during a downhill skiing competition (see Vock FIG. 74 ref. 2204, and ref. 2206).
Vock also teaches that a disclosed downhill skiing activity is related to a quantity competition (see Vock para. [0084]). 
10.	Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Vock, Bergstrom, Shum, Werner et al., Sheha et al., and in view of  Yamauchi et al., (US Pub. 20010008844 A1.)
The rationales and references to reject independent claim 6 are incorporated.
This method claims a step of displaying a first ranking and a second ranking includes normalizing the first ranking and the second ranking based on weather/demographic (during the fitness activity (i.e., taking into account different data representations, like current temperature for skiing: wind speed during skiing, is also a factor/information when making this determination from different representation values) – see Vock, para. [0112], [0273]; or “Performance data can also be catalogued according to age,” - see from a remote location (a server/computer/ screen, see Vock, FIG. 74 ref. 2220b/2222).
This kind of representation for a “normalized” result  having very little weight in comparisons because comparative values are often unique in measuring different values. It has been well understood by one of ordinary skill in the art to convert a value for a unique/standardized comparison.
	This claim requires steps/limitations of:
- generating a first ranking (using a first total distance – see applicant’s para [0165]) and displaying;
- generating and displaying a second ranking (using a second total distance – see applicant’s para [0165]).
	The examiner respectfully submits that rejected claims 6 and 13 require claimed limitations of generating and displaying, and averaging/normalizing the ranking.
	However, “normalized a ranking” is normally determining an average number for a convenient comparison.
Vock suggests this limitation (i.e., ranking a competition with averaged/normalized distances, from a largest distance to a smallest distance, see Vock para. [0080]).
Further Yamauchi et al., show rankings by comparing ”total points” of competitors (see Yamauchi et al., para.[0098] “Upon completion of one technique, an evaluation is made for this technique (Step ST71). This evaluation is made based on the set degree of difficulty, the remaining permitting time for the command input, etc., but is not displayed on the game screen every time one technique is performed, and a total point is displayed after eight techniques are performed. If the discrimination result in Step ST67 is negative, this routine returns to Step ST65 to repeat the succeeding operations. If the discrimination result in Step ST65 is affirmative (i.e. if the command input has not been completed despite the lapse of the command input permitting time), the play character MA only makes a turn without performing the technique of the degree of difficulty set by the degree of difficulty setting unit 201h (Step ST73) and then this routine returns to Step ST71. Even in the case of making only a turn, this performance is evaluated, but a low point is given.” or see Yamauchi et al., para.[0099]”Since eight techniques are continuously performed in the horizontal bar game, this routine returns to Step ST57 after one technique is completed and evaluated, and the same operations are repeated thereafter. Landing of a preset content is finished upon completion of the eighth technique, and a total evaluation point for the eight techniques are displayed on the game screen upon completion of landing. FIGS. 19 to 21 are game screens showing this state. FIG. 19 shows a state immediately after the play character MA starts landing after performing the eight techniques, and FIG. 20 shows a state where landing has been completed. In FIG. 21 is displayed a total evaluation point for the eight techniques, which is 9.87 points.”).
This kind of representation for a “normalized” result  having very little weight in comparisons because comparative values are often unique in measuring different values. It has been well understood by one of ordinary skill in the art to convert a value for comparisons
It would have been obvious to one of ordinary skill in the art at the time this invention was made to combine Vock, Bergstrom, Shum, Werner et al., Acres and Sheha et al., with Yamauchi et al., to compare users’ average/normalized total values for rankings because this has been normal for comparisons of available results.
Conclusion
11.	Claims 1-23 are rejected.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 9:30 am - 5:30 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662